                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

Melissa Saulsbery                                     )
                                                      )
                                                      )
                Plaintiff(s),                         )
                                                      )
        vs.                                           )             Case No. 4:19-cv-02468 UNA
                                                      )
                                                      )
Mark Twain Water Zone, LLC et al.                     )
                                                      )
                Defendant(s).                         )



                                                 ORDER

        The above styled and numbered case was removed from the Circuit Court of Ralls

County, Missouri, on September 3, 2019 and assigned to the Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable Noelle C. Collins, United States District

Judge, under cause number 2:19-cv-00074 NCC.

        IT IS FURTHER ORDERED that cause number 4:19-cv-02468 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT


Dated: September 3, 2019                                     By: Jason W. Dockery
                                                                 Case Initiation Team Leader
In all future documents filed with the Court, please use the following case number 2:19-cv-00074 NCC.
